Citation Nr: 0947745	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-10 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of receiving VA death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1967 to 
December 1968.  The Veteran died in July 2004.  He received 
several military awards including the Purple Heart medal and 
Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to dependency and indemnity 
compensation (DIC), death pension, and accrued benefits as 
the surviving spouse of the Veteran.  

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The Veteran died in July 2004.  

3.  Common law marriage is not recognized as valid in the 
State of Illinois.  

4.  The Veteran and the appellant attempted a common law 
marriage more than one year prior to the Veteran's death.

5.  The appellant entered into the attempted common law 
marriage without knowledge of a legal impediment to such 
marriage.  

6.  While living together, the Veteran and appellant held 
themselves out as husband and wife and were generally 
accepted as such in the community in which they lived.  

7.  There is no other legal surviving spouse entitled to 
benefits.  


CONCLUSION OF LAW

Resolving all doubt in favor of the appellant, the common law 
marriage between the Veteran and the appellant is deemed 
valid, establishing the appellant as his surviving spouse for 
the purposes of VA death benefits.  38 U.S.C.A. §§ 101, 103, 
1304, 1310, 1311, 1541, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.52, 3.205 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision  

VA death benefits may be paid to a surviving spouse who was 
married to the Veteran: (1) one year or more prior to the 
Veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. §3.54 (2009).

A surviving spouse means a person of the opposite sex whose 
marriage to the Veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the Veteran at the time of 
the Veteran's death.  38 C.F.R. § 3.50(b) (2009).  For VA 
benefits purposes, a marriage means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
103(c) (West 2002); 38 C.F.R. § 3.1(j) (2009).  The appellant 
has the burden to establish her status as claimant.  Sandoval 
v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  

In a case involving a common law marriage, there must be 
proof of a common law marriage for the purpose of receiving 
VA benefits.  Supporting evidence of common law marriage 
should include affidavits or certified statements of one or 
both of the parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, the period of cohabitation, 
places and dates of residences, and whether children were 
born as the result of the relationship.  38 C.F.R. § 3.205(a) 
(2009).  

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the Veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
Veteran continuously from the date of the attempted marriage 
until his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. 
§ 3.52 (2009).  

The term "legal impediment" was interpreted in an opinion 
of the Office of the General Counsel of VA, VAOPGCPREC 58-91, 
to include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common law marriages.  
The Court has issued pertinent directives in this regard in 
Colon v. Brown, 9 Vet. App. 104 (1996).  Specifically, in a 
case such as here, the appellant must be given an opportunity 
to submit a signed statement pursuant to 38 C.F.R. § 
3.205(c), indicating that she had no knowledge of an 
impediment to the marriage.  The Court indicated that if the 
appellant was unaware of the impediment, then an otherwise 
invalid common law marriage could be deemed valid.  

The appellant contends, in essence, that she is the Veteran's 
surviving spouse for the purpose of entitlement to VA death 
benefits.  At the May 2009 personal hearing, the appellant 
testified that her relationship with the Veteran was that of 
a husband and wife from 1980 until the Veteran's untimely 
demise.  They were together for twenty-four years, during 
which time, she took care of him as a wife, acted as his 
medical provider assisting him in the duties of life, and 
raised his daughter from a previous relationship.  The 
appellant asserts that she and the Veteran resided in 
Illinois at all times during their relationship and presented 
themselves to the community as a married couple.  

Pertinent to this claim is the fact that the State of 
Illinois does not recognize common law marriages.  According 
to the Illinois Marriage and Dissolution of Marriage Act (750 
ILCS 5/214), common law marriages contracted in Illinois 
after June 30, 1905 are invalid.  As such, since the claimed 
common law marriage did not commence until 1980, the 
appellant can only establish her status as a surviving spouse 
through a "deemed" valid marriage based on her claim of a 
common law marriage to the Veteran.  

First, the evidence shows that the attempted marriage between 
the Veteran and the appellant occurred more than one year 
before his death.  In statements submitted in support of her 
claim, the appellant indicated that she and the Veteran 
presented themselves and lived as husband and wife since 
1980.  In a June 2005 personal statement, she stated that the 
Veteran wanted her to be a stay at home mother and help raise 
his daughter, who lived with them since 1980.  She explained 
that because the Veteran was a paraplegic, she took care of 
his daily routines and accompanied him to all his scheduled 
VA medical appointments.  

The evidence of record shows that the Veteran was previously 
married to P.K.M., which resulted in divorce in May 1980.  
Thereafter, the appellant was listed as the Veteran's wife on 
a November 1988 Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance form and on a 
May 1996 VA Social Work Service Screening/Assessment, which 
also described the appellant as being very supportive of the 
Veteran.  VA outpatient treatment records noted the Veteran 
being married to the appellant and listed her as the 
Veteran's next of kin and emergency contact on the VA Form 
10-10EZ, VA Application for Health Benefits.  Additionally, 
the appellant submitted copies of three car titles dated 
October 1988, January 1999, and July 1999, all which list the 
Veteran and appellant as the owners of the vehicles.  
Finally, the Veteran's obituary states that the appellant was 
his wife for twenty-four years.  Although the Veteran's July 
2004 Certificate of Death reports the Veteran being never 
married, the overwhelming evidence of record shows that the 
appellant and Veteran were in an attempted marriage many 
years prior to his death.  

Second, the Board must determine whether the appellant 
entered into the marriage without knowledge of the 
impediment.  In the June 2005 personal statement, the 
appellant stated that she spent half of her life with the 
Veteran caring for him as his wife.  She explained that she 
was advised by a representative of Paralyzed Veterans of 
America (PVA) to "verify travels in states that recognize 
common law marriage."  It is unclear whether the appellant 
knew that her alleged common law marriage with the Veteran 
was not valid in Illinois or if she learned of this fact 
after the Veteran died.  In any event, resolving all doubt in 
favor of the claimant, the Board will presume that she did 
not know that common law marriages were not recognized in 
Illinois during the Veteran's lifetime.  

Third, the evidence clearly shows that the appellant 
cohabited with the Veteran continuously from the date of the 
attempted marriage until his death.  Of record are various 
statements from friends and family in the community 
supporting the appellant's contention that she and the 
Veteran lived together as husband and wife since 1980.  In an 
August 2005 statement, the Veteran's sister-in-law stated 
that the Veteran and appellant always lived as husband and 
wife, and the Veteran would refer to her as his wife.  She 
raised his daughter and was a dedicated caretaker.  The 
appellant's nephew also stated in a January 2006 letter that 
the appellant lived as the wife of the Veteran, and the 
Veteran was devoted to her and her family.  In March 2007, a 
VA social worker/counselor reported knowing the Veteran and 
the appellant as a couple since approximately 1982 or 1983.  
She indicated that they lived together, traveled together, 
and were frequent visitors at the local VA hospital and 
clinics.  She further added that employees of the VA hospital 
and clinics, relatives, and friends observed the Veteran and 
appellant as a married couple and were generally accepted as 
such in their community.  Two of the Veteran's nephews 
reported in December 2007 that the Veteran and appellant were 
living together as husband and wife since approximately 1980.  
The Board finds that these statements generally establish 
that the appellant lived with the Veteran prior to 2004, 
mutually agreed to enter into a common law marriage, and held 
themselves out to the community as husband and wife.  

Finally, there is no evidence of record reflecting a claim 
being filed by a legal surviving spouse of the Veteran who 
has been found entitled to gratuitous death benefits.  

In sum, the Board has relied on credible testimony and lay 
statements and finds that as a whole, the evidence 
establishes that the appellant and the Veteran had a common 
law marriage since at least 1980.  The common law marriage to 
the Veteran is deemed valid under the provisions of 38 C.F.R. 
§ 3.52.  As such, the appellant's claim is granted.  In 
reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Given the fully favorable decision, any deficiencies with 
regard to the Veterans Claims Assistance Act of 2000 (VCAA) 
are harmless and nonprejudicial.  38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008).  


ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of receiving VA death benefits is 
granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


